DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/197,753 claims foreign priority to JP2020-049462, filed 03/19/2020.
Applicant’s response dated 01/24/2022 has been received and made of record.
Claims 1, 5, and 6 have been amended. Claim 4 has been canceled. 
Claims 1-3, 5, and 6 are pending in Application 17/197,753.
 
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 01/24/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102(a) have been fully considered but are not persuasive.  
	Applicant argues that the cited reference of Kim (US 2021/0119944 A1) fails to teach or disclose a claimed chatbot distinct from the claimed RPA robot, and further fails to teach or disclose that the interaction through the chatbot is performed before the RPA robot is launched. 
	Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Firstly, although Kim does not use the term “chatbot”, Kim does disclose a front-end chat system that connects to the plurality of back-end chatbots (mapped to RPA robots), calling it an “intelligence server 700” including “chat service module 709”. It is this front-end chat system that receives the user input/interaction and launches/joins a back-end RPA/chatbot to the conversation, providing elements from the initial user input/interaction to the back-end RPA/chatbot (Kim: Figures 8 and 9A and Paragraphs [0138]-[0142]). Specifically, note that the “chat service” of Figure 9A provides for an interaction with the user prior to the back-end chatbot/RPA being invited and that the location requested (“Osaka, Japan”, along with the dates) is forwarded to the “chatbot H” (Kim: Figure 9A Elements 901-903). Additionally, while the listed options/buttons of Kim’s Figure 9C are not provided prior to calling the back-end RPA/chatbot, such functionality is not required by the claim language; rather, the chat unit is required to select at least one input item from among a plurality of input items and obtain at least one input value corresponding to the at least one input item. The text entered by the user to initiate the chat (“PLEASE MAKE HOTEL RESERVATION FROM SEPTEMBER 7TH TO 10TH IN OSAKA, JAPAN.”) constitutes a plurality of input items (words, tokens, morphemes, phrases) that are processed by a natural language module (Kim: Paragraphs [0092] and [0126]) with values determined and passed on to the back-end RPA/chatbots.
	Examiner understands that Kim may not disclose features matching Applicant’s intended claim interpretation. If so, Examiner respectfully asks Applicant to consider the additional references of Lim, Liang, and Mazza provided in this Office Action when clarifying the claim language or otherwise drafting a response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0119944 A1).

Regarding claims 1, 5, and 6, Kim discloses an information processing apparatus/method/medium (Kim: Paragraph [0237], “computer program product… storage medium”, Claim 1, “system”, and Claim 14, “method”), comprising: 
	a chat unit (Kim: Figure 15, “Processor 1520” running “Program 1540”) configured to, via interaction with a user using a chatbot (Kim: Figure 7, “intelligence server 700” including “chat service module 709”), select at least one input item from among a plurality of input items, and obtain at least one input value corresponding to the at least one input item (Kim: Paragraphs [0092] and [0126] and Figure 9A, The text entered by the user to initiate the chat (“PLEASE MAKE HOTEL RESERVATION FROM SEPTEMBER 7TH TO 10TH IN OSAKA, JAPAN.”) constitutes a plurality of input items (words, tokens, morphemes, phrases) that are processed by a natural language module with values determined and passed on to the back-end RPA/chatbots); 
	an obtainment unit (Kim: Figure 15, “Processor 1520” running “Program 1540”) configured to obtain the at least one input value corresponding to the at least one input item as a first input value set corresponding to a first input item set that includes at least a part of the plurality of input items (Kim: Claim 1, Figures 9A and 10, Chatbot (H) joins with input of dates and location for hotel reservations); 
	a selection unit (Kim: Figure 15, “Processor 1520” running “Program 1540”) configured to select at least one RPA robot from among a plurality of RPA robots that are each associated with a respective input item set based on at least a part of the first input value set, each of the plurality of RPA robots being configured to obtain a respective input value set corresponding to the respective input item set, and perform an input operation related to the respective input item set based on the respective input value set on an input screen of an input system (Kim: Claim 1, Figures 9A and 10, Chatbot (H) joins with input of dates and location for hotel reservations); 
	a launching unit (Kim: Figure 15, “Processor 1520” running “Program 1540”) configured to launch the at least one RPA robot (Kim: Claim 1, Figures 9A and 10, Chatbot (H) joins with input of dates and location for hotel reservations); 
	and a control unit (Kim: Figure 15, “Processor 1520” running “Program 1540”) configured to perform control so that each of the at least one RPA robot obtains, as the respective input value set, an input value set corresponding to the respective input item set among the first input value set (Kim: Claim 1, Figures 9A and 10, Chatbot (H) joins with input of dates and location for hotel reservations), 
	wherein the interaction with the user using the chatbot is performed before the at least one RPA robot is launches (Kim: Figures 8 and 9A and Paragraphs [0138]-[0142], the front-end chat system receives the user input/interaction and launches/joins a back-end RPA/chatbot to the conversation, providing elements from the initial user input/interaction to the back-end RPA/chatbot. Specifically, note that the “chat service” of Figure 9A Elements 901-903 provides for an interaction with the user prior to the back-end chatbot/RPA being invited and that the location requested (“Osaka, Japan”, along with the dates) is forwarded to the “chatbot H”).

Kim discloses 2. The information processing apparatus according to claim 1, wherein each of the plurality of RPA robots is configured to be associated with a respective input system, and perform the input operation on an input screen of the respective input system (Kim: Figure 9A shows the input screen and chatbot-associated input systems). 

Kim discloses 3. The information processing apparatus according to claim 2, wherein each of the plurality of RPA robots is configured to perform an operation of causing the input screen of the respective input system to be displayed (Kim: Figures 9A and 9C show the input screens and chatbot-associated input/output systems). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lim (US 2019/0166071 A1)  describes a consumer chatbot that interfaces between a user and a plurality of provider chatbots, selecting a provider chatbot based on user input.
	Liang (US 2021/0144107 A1) describes a system of chatbot orchestration allowing a centralized chat service to register and connect to service provider chatbots through APIs.
	Mazza (US 2019/0182382 A1) describes a method of generating, instantiating, and assigning topic-specific chatbots to user interactions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453